"Woods, J.
It is the duty of the solicitor to examine and audit all claims against the county, to tax all bills of cost accruing in any proceeding where the State or county is intei’ested, subject to be re-examined, and increased or diminished by the court. Rev. Stat., chap. 13, see; 5. The party who moves the court for an allowance of his claim has presented it to the solicitor, who has declined to allow it; and, the question having come before the court of common pleas, has been transferred to this court.
It appears to be settled by the third rule adopted by the court at the September term in 1827, which is, “ No witness shall be paid by the county for travel and attendance before the grand jury, unless a bill be found. Provided, however, that those who have entered into recognizance to appear, or have been summoned at the request of the attorney-general, shall not be considered as within this rule.” It is believed that the practice has been in conformity with the rule referred to ever since its adoption.
The party here was bound by his recognizance to appear, and therefore is within the very reasonable exception to the rule. No good cause appears for disallowing his- claim.
Claim allowed.